Citation Nr: 1134332	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted that is sufficient to reopen a previously denied claim of entitlement to service connection for gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from November 1988 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of entitlement to service connection for gastrointestinal disability.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on May 26, 2011.  A copy of the hearing transcript has been associated with the file.

A review of the record reveals that service connection for episodic gastrointestinal distress was denied by a March 2005 rating decision.  The RO reopened and denied the claim in a January 2011 supplemental statement of the case.  Nevertheless, regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995).

The merits of the issue of entitlement to service connection for gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2005 rating decision denied service connection for episodic gastrointestinal distress on the basis that there was no evidence of a nexus to military service.  The Veteran did not file a timely appeal following appropriate notice, and that decision became final.

2.  Presuming its credibility, evidence received since March 2005 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The evidence added to the record since March 2005 is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the Veteran's new and material evidence claim, the Board concludes that the VCAA does not preclude the adjudication of this portion of the Veteran's claim, because the Board is taking favorable action regarding this aspect of the claim.  

New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for episodic gastrointestinal distress was denied by rating decision dated March 2005.  There was no timely appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Thus, the Veteran's service connection claim for gastrointestinal disability may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

An application to reopen the claim was filed in January 2006.  Newly received evidence includes VA treatment records and a July 2006 statement from the Veteran asserting that his gastrointestinal disability was the result of his service-connected migraine headaches.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury 
or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The VA treatment records and the Veteran's lay statements concerning a possible connection between his migraines and his gastrointestinal disability are new, as they have not been previously considered.  The Veteran's testimony that a doctor told him that gastrointestinal disability was caused or aggravated by service-connected migraines is material (and presumed credible for purposes of reopening the claim).  This evidence represents a possible nexus between the Veteran's gastrointestinal disability and active duty or a service-connected disability.  Such new and material evidence having been received, the appeal is granted insofar as the previously denied claim is reopened.  


ORDER

New and material evidence to reopen a claim of service connection for gastrointestinal disability has been received, and to this extent, the appeal is allowed.  


REMAND

During his May 2011 hearing, the Veteran testified that he received treatment for his claimed disability at the VA Medical Center (VAMC) in Leavenworth, Kansas, between 2000 and 2002, and that physicians there had advised him that his gastrointestinal distress was proximately due to his service-connected migraine headaches.  However, review of the record shows that the only records from the Leavenworth facility are dated December 2008 to March 2009.  

Additionally, the Veteran currently receives treatment for his gastrointestinal disability at the Cincinnati VAMC.  The most recent clinical notes from the Cincinnati VAMC are dated December 2010.  

The Veteran is also receiving disability benefits from the Social Security Administration (SSA); however, the basis for the SSA's grant of disability benefits is unclear.  

VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Thus, this issue must be remanded so that the outstanding records from SSA, VAMC Leavenworth, and VAMC Cincinnati may be obtained.

On VA Gulf War Illness examination in July 2004, the examiner found that the Veteran's "headaches are not associated with his gastrointestinal problems and the gastrointestinal problems are not associated with his headaches."  The examiner provided no rationale for this conclusion, nor did he comment on any alternative etiology for the Veteran's gastrointestinal disability.  Upon remand, a VA examination should be scheduled to determine the nature and etiology of the Veteran's gastrointestinal disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Leavenworth (Kansas) VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Obtain outstanding treatment records from the Cincinnati VA Medical Center dated from December 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After the aforementioned development has been completed, schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of his gastrointestinal disability.  The examiner should review the claims folder prior to the examination and should indicate on the examination report that he or she has reviewed the claims folder.  A copy of this remand should also be provided to the examiner. 

For any gastrointestinal disorder found, the examiner should opine whether there is a 50 percent probability or greater that it had its clinical onset during service or is otherwise related to active duty; or, if not, whether it is proximately due to or aggravated by the Veteran's service-connected migraine headaches, and if aggravated, what permanent measurable increase in its severity is due to the migraines; or, if not, whether it is an undiagnosed illness or a manifestation of a chronic multisymptom illness, such as irritable bowel syndrome.  The examiner is asked to reconcile his or her opinion with the post-service clinical records reflecting treatment for abdominal distress and the findings contained within the July 2004 VA examination report.

5.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.    

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


